Citation Nr: 0909978	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increased rating for service-connected 
bilateral tinnitus, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967, from February 1968 to August 1971, and 
February 4, 1991, to February 6, 1991.  He also had 
additional service in the National Guard and Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 and subsequent rating 
decisions from the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).  In a letter received in 
April 2008, the Veteran withdrew the issue of entitlement to 
an increased rating for service-connected PTSD.  

A hearing before a decision review officer at the RO was 
conducted in July 2007.  The Veteran also testified at a 
hearing at the RO before the undersigned in October 2008.  
Transcripts of the proceedings are of record.  At the October 
2008 hearing, he submitted additional evidence, and waived RO 
consideration of that evidence.  38 C.F.R. § 20.1304.

The issue of service connection for a low back disabiity is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the Veteran if further 
action is required.  


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

2.  The competent evidence does not show that the Veteran's 
service-connected tinnitus is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).

2.  Application of extraschedular provisions is not warranted 
regarding the bilateral tinnitus claim.  38 C.F.R. § 3.321(b) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Tinnitus 

The veteran requested an increased rating for bilateral 
tinnitus, to include a 10 percent rating for each ear.  The 
Veteran contends that the RO denied his request because under 
Diagnostic Code 6260 there is no provision for assignment of 
a separate 10 percent rating for tinnitus of each ear.  

38 C.F.R. § 4.25(b) and Diagnostic Code 6260 limit a veteran 
to a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006)

The Veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the Veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions regarding VA's 
duties to provide notice and assistance to claimants under 
38 U.S.C.A. § 5103(a) have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534 (2002).

Extraschedular Consideration

The Veteran contends that his bilateral tinnitus greatly 
affects his ability to work.  The Decision Review Officer 
(DRO) adjudicated the matter of the Veteran's entitlement to 
an extraschedular rating in the March 2007 statement of the 
case.  

The Board cannot assign an extra-schedular rating in the 
first instance, but it must specifically adjudicate whether 
to refer a case for such an evaluation when the issue is 
either raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008) citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1).

Neither the Veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected tinnitus, and the Board 
has been similarly unsuccessful.  The record does not show 
that the Veteran has required any hospitalization for 
tinnitus.  Marked interference with employment, beyond that 
contemplated in the schedular criteria, has also not been 
demonstrated.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Veteran has reported a loss of focus due to his constant 
tinnitus but he has not shown that his tinnitus alone has 
markedly interfered with his occupational pursuits.  The 
Board notes that he is currently in receipt of a 100 percent 
rating for bilateral hearing loss, an indication that his 
hearing loss is the major contributor to interference with 
job duties.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus is denied.


REMAND

The Veteran's service treatment records indicate that he fell 
in November 1965 and sustained an acute lumbosacral strain.  
He continued to complain of lumbosacral pain in December 
1965.  Lumbosacral X-rays were negative.  While on active 
duty for training (ACDUTRA) in August 1990, the Veteran fell 
while running an obstacle course and sustained a chest 
injury.  While on inactive duty for training (INACDUTRA) in 
January 1994, the Veteran fell on ice, injuring his head and 
back.  Subsequent treatment records added that the Veteran 
hit his head and had bleeding from the head and bilateral 
neck spasms.  Medical personnel stated that the Veteran 
related no other complaints.  He received follow up treatment 
for a head injury in February and March 1994.  Spinal 
examination on periodic service examinations in July 1996 and 
March 2000 were normal.  

The musculoskeletal and neurological portions of a VA general 
medical examination conducted in February 1997 were normal.  
VA lumbosacral X-rays taken in February 2000 noted mild 
scoliosis in the lumbar spine which could be positional in 
nature.  In August 2001, the Veteran presented at a VA 
facility with severe back pain.  A VA X-ray report in August 
2001 noted osteopenia, otherwise normal lumbosacral spine, 
and an August 2001 VA computer axial tomography (CT) of the 
lumbosacral spine was negative.  The Veteran has been seen 
consistently since that time with complaints of back pain, 
and VA outpatient treatment notes include low back pain in 
his problems list.  A diagnosis of arthritis was made on an 
outpatient record of December 2003 but the record is 
otherwise equivocal as to any specific finding of a low back 
disability.  The Board finds that another VA examination 
should be accomplished in order to render a fair and informed 
decision.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims, the case is 
REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate examination to determine 
the nature and etiology of any current 
low back disorder.  The claims file must 
be reviewed in conjunction with the 
examination.  All testing deemed 
necessary must be conducted and results 
reported in detail.  Based on the review, 
the physical examination and any 
diagnostic studies, the examiner is asked 
to render an opinion as to whether it is 
at least as likely as not (a 50 percent 
or better probability) that the Veteran's 
back disorder is etiologically related to 
any injury or incident in service, 
including the lumbosacral strain in 1965 
and other injuries described in 1990 and 
1994.  

2. Thereafter, the RO should readjudicate 
the issue on appeal.  If the 
determination remain unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.  


After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  No action is required 
of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


